1. Def’s Motion for Temporary Stay (COA14-1193)
1. Allowed 11/12/2015
2. Def’s Petition for Writ of Supersedeas
2. Allowed
3. Def’s PDR under N.C.G.S. § 7A-31
3. Allowed
4. N.C. Association of Self-Insurers, N.C. Association of County Commissioners, N.C. League of Municipalities, and N.C. School Boards Association’s Motion for Leave to File Amicus Brief
4. Allowed
5. N.C. Association of Defense Attorneys, N.C. Chamber, N.C. Retail Merchants Association, and N.C. Home Builders Association’s Conditional Motion for Leave to File Amicus
5. Allowed